        Case 1:19-cv-10731-JGD Document 1 Filed 04/16/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                          CIVIL ACTION NO.

L. CHRISTOPHER CLEARY,                      )
      Plaintiff                             )
                                            )
v.                                          )
                                            )
BOSTON HARBOR CRUISES, INC.,                )
     Defendant                              )

                                          PARTIES

1.   The Plaintiff, L. CHRISTOPHER CLEARY, resides in Boston, Massachusetts and at all

     times hereinafter referred to, was a member of the crew of the M/V SALACIA.

2.   The Defendant, BOSTON HARBOR CRUISES, INC., is a duly organized company

     existing under the laws of Massachusetts with a principal place of business at 26 Atlantic

     Avenue in Boston, Massachusetts, and at all times hereinafter referred to, owned,

     operated and/or controlled the M/V SALACIA which did business in the Commonwealth

     of Massachusetts and employed the Plaintiff.

3.   The plaintiff, L. Christopher Cleary was employed by the defendant, Boston Harbor

     Cruises, Inc. and served as a Jones Act seaman and member of the crew aboard the M/V

     SALACIA and its fleet of accompanying vessels owned, operated or controlled by the

     defendant at all times relevant to this complaint.

                                      JURISDICTION

4.   This is a case of maritime jurisdiction pursuant to 28 U.S.C. § 1333(1).


                                FACTUAL ALLEGATIONS

5.   On or about March 17, 2017, the Plaintiff, L. Christopher Cleary was injured while



                                                1
          Case 1:19-cv-10731-JGD Document 1 Filed 04/16/19 Page 2 of 4



     serving as a member of the crew of the M/V SALACIA. This injury was caused by the

     negligence and/or unseaworthiness of the vessel, its agents, servants, and/or employees.

     On that date, the M/V SALACIA on her approach to Rowes Wharf in Boston to begin the

     evening commuter voyages to Hingham, Massachusetts. The plaintiff was manning the

     spring line (a line which was used to stop the vessel and use it as a maneuvering point in

     docking), the line became caught in a gap in the deck rail which caused the plaintiff’s left

     hand to become trapped between the spring line and the deck railing crushing it as the

     line absorbed the forward inertia of the vessel and brought her to a stop. As a result, the

     plaintiff’s left small finger and left ring finger were amputated.


                                         COUNT I
                                   Jones Act - Negligence
                    L. Christopher Cleary v. Boston Harbor Cruises, Inc.

6.   Paragraphs 1-5 are adopted by reference.

7.   The injuries sustained by the plaintiff L. Christopher Cleary were not caused by any fault

     on his part, but were caused by the negligence of the defendant, its agents, or servants as

     follows:

     a.      failure to use due care to provide and maintain a seaworthy vessel with safe and

             proper appliances;

     b.      failure to use due care to make reasonable and periodic inspection of said vessel,

             its equipment and appliances;

     c.      failure to use due care to furnish the plaintiff with a reasonably safe place in

             which to perform his work;

     d.      failure and negligence of fellow employees; and,

     e.      failure and negligence in other respects that will be shown at the trial.

                                               2
           Case 1:19-cv-10731-JGD Document 1 Filed 04/16/19 Page 3 of 4



8.    As a result of the said injuries, the plaintiff, L. Christopher Cleary has suffered great pain

      of body and anguish of mind, was prevented from performing his usual duties, incurred

      medical and hospital expenses, and has suffered and will suffer other damages that will

      be shown at trial.

9.    This cause of action is brought under the Merchant Marine Act of 1920, commonly called

      the Jones Act. 46 U.S.C § 30104.

                                   REQUEST FOR RELIEF

      For these reasons, the plaintiff demands as follows:

      1.      That this court enter judgment in his favor against the defendants.

      2.      That this court enter such other and further relief as it deems appropriate.



                                         COUNT II
                          General Maritime Law- Unseaworthiness
                     L. Christopher Cleary v. Boston Harbor Cruises, Inc.

10.   Paragraphs 1-9 are adopted by reference.

11.   The injuries sustained by the plaintiff, L. Christopher Clearly were caused by the

      unseaworthiness of defendant’s vessel, its appliances, appurtenances, and equipment.

12.   As a result of the said injuries, the plaintiff, L. Christopher Cleary has suffered great pain

      of body and anguish of mind, lost a great deal of time from his usual work, incurred

      medical and hospital expenses, and has suffered and will continue to suffer other

      damages that will be shown at trial.

13.   This cause of action is brought under the General Maritime Law based upon

      unseaworthiness and is for the same cause of action as Count I.




                                                3
            Case 1:19-cv-10731-JGD Document 1 Filed 04/16/19 Page 4 of 4



                                    REQUEST FOR RELIEF

       For these reasons, the plaintiff demands as follows:

       1.      That this court enter judgment in his favor against the defendants.

       2.      That this court enter such other and further relief as it deems appropriate.


                PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS



Respectfully submitted,                              I certify that a true copy of the above document was
By his attorney,                                     served upon each attorney of record by ECF on
                                                     April 16, 2019.
_/s/ Thomas M. Bond______________                    /s/ Thomas M. Bond_________
Thomas M. Bond, Esq. BBO No. 546649
THE KAPLAN/BOND GROUP
21 Merchants Row, Suite 3A
Boston, MA 02109
(617) 261-0080
tbond@kaplanbond.com




                                                 4
